MEMORANDUM **
Romeeta Devi Singh, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ decision summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 *659U.S.C. § 1252. We review for substantial evidence. See Mgoian v. INS, 184 F.3d 1029, 1034 (9th Cir.1999). We grant the petition and remand.
We conclude that although Singh may have failed to demonstrate past persecution, the combination of her adverse experiences in Fiji, the subsequent harms to which her family in Fiji was subjected and the country conditions information compel the conclusion that she has an objectively reasonable, well-founded fear of future persecution. See Mgoian v. INS, 184 F.3d at 1036-37.
We grant the petition for review and remand for further proceedings, in light of our conclusion that Singh has a well-founded fear of persecution. See Boer-Sedano v. Gonzales, 418 F.3d 1082, 1092 (9th Cir. 2005).
In her opening brief, Singh failed to address, and therefore has waived any challenge to, the IJ’s determination that she is ineligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.